214 S.E.2d 430 (1975)
287 N.C. 259
David Jack GOLD, Executor of Last Will and Testament of Edna P. Gold, Deceased
v.
Elmer PRICE et al.
Supreme Court of North Carolina.
May 6, 1975.
Hamrick, Mauney & Flowers, for defendants, the Trustees of Sandy Plains Baptist Church.
Reuben L. Elam, for defendants, Mr. and Mrs. Price.
Joseph M. Wright, for plaintiff.
Petition by defendants, the Trustees of Sandy Plains Baptist Church, for writ of *431 certiorari to review the decision of the Court of Appeals, 24 N.C.App. 660, 211 S.E.2d 803. Denied.